Citation Nr: 1535712	
Decision Date: 08/20/15    Archive Date: 08/31/15

DOCKET NO.  07-23 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral upper extremity peripheral neuropathy, secondary to diabetes mellitus.

2.  Entitlement to service connection for bilateral lower extremity peripheral neuropathy, secondary to diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to May 1975.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied the benefits sought on appeal.

When this case was previously before the Board in April 2014, these issues were remanded for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A January 2010 supplemental statement of the case (SSOC) relates that it was based in part on a review of treatment records from the VA Medical Centers (VAMCs) in Houston and Dallas, Texas, dated from March to November 2009, and from August 2007 to December 2009, respectively.  The SSOC notes that these treatment records reflect complaints and findings of peripheral neuropathy of the upper and lower extremities. 

However, a review of the record (consisting of the Veteran's Virtual VA and VBMS eFolders) is negative for any treatment records from the Houston or Dallas VAMCs that reflect complaints and findings of peripheral neuropathy of the upper and lower extremities.

Thus, it appears that there exist records of relevant VA medical treatment of the Veteran that have not been associated with the record before the Board.  These outstanding treatment records could be particularly relevant in this case, as they purportedly show that the Veteran currently has the claimed disabilities.  

Statutes and regulations require that VA assist a claimant by obtaining medical records that are necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  VA treatment records are deemed to be constructively of record in proceedings before the Board.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Moreover, the nature of the Board's de novo review means that it is the Board's responsibility to review all evidence (such as VA treatment records) and determine for itself the value of the evidence and whether it is relevant or not to the Veteran's claim.  This responsibility cannot be assumed by the AOJ.  In this regard, it is clear that decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record.  38 U.S.C.A. § 7104.  Decisions of the Board are to be based on a review of the entire record.  38 C.F.R. § 19.7.

In addition, an August 2014 VA Disability Benefit Questionnaire (DBQ) provides that the Veteran's claims file and VBMS and Virtual-VA e-Folders were reviewed.  The DBQ provides a negative nexus opinion with respect to each of the Veteran's claims.  As a rationale, the opinion notes that no documented evidence of any recurrent or chronic issues of the Veteran's alleged conditions could be located [in the record], and that there was no evidence of any peripheral neuropathy, diabetic or otherwise.  

However, the August 2015 DBQ does not address the fact that a May 2014 VA outpatient treatment report relates that a 10 point review of systems was positive for bilateral lower extremity neuropathy.  That opinion was also offered without the VA treatment records the Board notes need to be obtained on remand.  

As a result, the August 2015 DBQ is inadequate.  Once the VA Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also 38 C.F.R. § 4.2.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the record copies of all outstanding VA treatment records, to include those from the VAMCs in Houston and Dallas, Texas, dated from March to November 2009, and from August 2007 to December 2009, respectively, that reflect complaints and findings of peripheral neuropathy of the upper and lower extremities.

If such records are unavailable, the record should be clearly documented to that effect, and the Veteran must be notified of any inability to obtain these records in accordance with 38 C.F.R. § 3.159(e).

2.  Return copies of all relevant records from the Veteran's eFolders to the examiner who conducted the August 2015 DBQ (or a suitable substitute if this individual is unavailable) for an addendum.  

Following a review of the relevant medical evidence in the eFolders, the medical history (including that set forth above), and the August 2015 DBQ, the examiner is asked to opine whether it is at least as likely as not (50 percent or more likelihood) that any current peripheral neuropathy or the upper or lower extremities was caused or aggravated by the Veteran's service connected diabetes mellitus.  

In answering this question, the examiner is requested to address the evidence in VA treatment records, as identified above, that the Veteran currently has peripheral neuropathy.  

3.  Then, readjudicate the Veteran's claims.  If either benefit sought on appeal remains denied, the appellant and his representative should be provided an SSOC and afforded an opportunity to respond The case should be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



